            Case 16-10034-BLS       Doc 105     Filed 04/30/19     Page 1 of 1




             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF DELAWARE

IN RE:                                       ) Chapter 13
                                             ) Case No.: 16-10034 (BLS)
         Lamotte Marshall                    )
                                             )
                Debtor.                      ) Ref. No: 99


        NOTICE OF WITHDRAWAL OF THE THIRD MOTION TO MODIFY
                     CONFIRMED CHAPTER 13 PLAN


         Lamotte Marshall, by and through his attorney, Cynthia L. Carroll, hereby

withdraws the Third Motion to Modify Confirmed Chapter 13 Plan filed on April 30,

2019.

                                             Respectfully Submitted,

                                             CYNTHIA L. CARROLL, P.A.

                                             /s/ Cynthia L Carroll
                                             Cynthia L. Carroll, Esquire
                                             262 Chapman Road, Suite 108
                                             Newark DE 19702
                                             302-733-0411 (Telephone)
                                             302-733-0511 (Facsimile)
Date: April 30, 2019                         Attorney for Debtor
